Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.

Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is US PGPub 2016/0172640 (Kadowaki).
Kadowaki teaches a lock mechanism which protects a battery cover (PP 0007).  The lock mechanism comprises a housing (exterior case), a lid, a lock section, and a buffer member (PP 0008).  The buffer member may be made of a rubber material (PP 0034) which is a vibration-proof member. Figure 4, reproduced below, shows:

    PNG
    media_image1.png
    396
    448
    media_image1.png
    Greyscale

Wherein an outer case surrounds the battery (51), the buffer member (6) is between an inner surface of the exterior case (22) and a battery holder (13).  The buffer member has a first and second insert sections (61, 62) which form a head portion, and a third insert section (63) which forms a shaft part extending from the head part.  The cover has an opening (insertion hole member) (16) into which the shaft of the buffer member is inserted. (PP 0030-0034).  The prior art fails to teach a heat conductive member, and a first wall contacting the vibration-proof member and a second wall contacting the heat conductive member wherein the second wall is displaced inward from the first wall and is parallel to the first wall wherein the second wall is thicker than the first wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759